DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on IL65097. It is noted, however, that applicant has not filed a certified copy of IL65097 as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
	
Specification
The examiner objects to the specification as follows:
Based on the descriptive statements preceding the claim and for clarity and accuracy, the descriptions of reproductions 1.1, 1.9, 1.17 and 1.25 must be amended as follows (Hague Rule 7(5)(a), CFR 1.1067, MPEP 2920.04(a)II):
The description of reproduction 1.1 must be amended to insert --in a closed state-- after “perspective”. The description of reproduction 1.1 should then read:
--1.1 : Top perspective in a closed state--;
The description of reproduction 1.9 must be amended to insert --in an open state-- after “perspective”. The description of reproduction 1.9 should then read:
--1.9 : Top perspective in an open state--;
The description of reproduction 1.17 must be amended to insert --in a closed state on which a mobile phone is mounted-- after “perspective”. The description of reproduction 1.17 should then read:
--1.17 : Top perspective in a closed state on which a mobile phone is mounted--; and
The description of reproduction 1.25 must be amended to insert --in an open state on which a mobile phone is mounted-- after “perspective”. The description of reproduction 1.25 should then read:
--1.25 : Top perspective in an open state on which a mobile phone is mounted--.


 [Reproductions 1.1 to 1.8 show the claimed design in a closed state, while reproductions 1.9 to 1.16 show the claimed design in an open state; reproductions 1.17 to 1.24 show the claimed design in a closed state on which the mobile phone is mounted, while reproductions 1.25 to 1.32 show the claimed design in an open state on which the mobile phone is mounted.] must be deleted because it is extraneous information which adds no new information to the claimed design. No description, other than a reference to the drawing, is ordinarily required in a nonprovisional international design application. Hague Rule 7(5)(a), 37 CFR 1.1024 and 1.1067, MPEP 2920.04(a)II. 

Claim Refusal – 35 USC § 112 (a) and (b)
The claim is refused under 35 USC § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling because:
In the instant application, the disclosure taken as a whole does not provide certainty as to the exact appearance and three dimensional configuration of the device. Specifically, the broken lines on the drawings are not described in the specification. Consequently, the broken lines may be interpreted in more than one way. For example, the broken lines are not clearly defined as environment, boundaries, stitching, or some other surface treatment. Broken lines may mean different things in different circumstances and their meaning must be made entirely clear. In re Blum 374 F.2d 904, 153 USPQ 177 (CCPA 1967); see MPEP § 2920.05(c) Therefore, as currently disclosed, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image1.png
    890
    422
    media_image1.png
    Greyscale

Applicant may overcome this portion of the rejection by inserting a statement in the specification preceding the claim describing the broken lines on the reproductions (MPEP § 2920.05(c)). Applicant should note if the broken lines represent environment, the following statement would be sufficient: 
--In the reproductions, the broken lines showing portions of a phone depict environment that forms no part of the claim.--.

Claim Refusal - 35 USC § 102(a)(1)
The claim is rejected under 35 § USC 102(a)(1) as anticipated by the device published on Medgadget.com (https://www.medgadget.com/2020/08/pulsenmore-at-home-tele-ultrasound-for-pregnant-women.html) on 08/10/2020 because the invention was patented or described in a printed publication in this or a foreign country, or in public use or on sale in this country prior to the effective filing date of the claimed design.

For anticipation to be found, the two designs must be substantially the same. Gorham Co. v. White, 81 U.S. 511, 528 (1871). The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009). 
“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, supra. 
“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway, supra (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).

    PNG
    media_image2.png
    923
    384
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    498
    255
    media_image3.png
    Greyscale

Under this standard, the appearance of the device published on Medgadget.com is substantially the same as that of the claimed design. That is, the appearance of the claimed ultrasonic imaging diagnostic device is deceptive to the extent that it would induce an ordinary observer to purchase it supposing it to be the device published on Medgadget.com.

Applicant should note the device published on Medgadget.com names “PulseNmore” and not one or more of the inventors as the publisher. Therefore, it would not be readily apparent from the publication that it is by the inventor. The publication is properly treated as prior art under AIA  35 U.S.C. 102(a)(1). See MPEP 2153.01(a).

Claim Refusal - 35 USC § 102(a)(1)
The claim is further rejected under 35 § USC 102(a)(1) as anticipated by the device published on NSMedicalDevices.com (https://www.nsmedicaldevices.com/news/pulsenmore-launches-self-administered-handheld-tele-ultrasound-device/) on 08/11/2020 because the invention was patented or described in a printed publication in this or a foreign country, or in public use or on sale in this country prior to the effective filing date of the claimed design.

For anticipation to be found, the two designs must be substantially the same. Gorham Co. v. White, 81 U.S. 511, 528 (1871). The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009). 
“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, supra. 

“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway, supra (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).

    PNG
    media_image2.png
    923
    384
    media_image2.png
    Greyscale
 
    PNG
    media_image4.png
    583
    234
    media_image4.png
    Greyscale


Under this standard, the appearance of the device published on NSMedicalDevices.com is substantially the same as that of the claimed design. That is, the appearance of the claimed ultrasonic imaging diagnostic device is deceptive to the extent that it would induce an ordinary observer to purchase it supposing it to be the device published on NSMedicalDevices.com.

Applicant should note the device published on NSMedicalDevices.com names “PulseNmore” and not one or more of the inventors as the publisher. Therefore, it would not be readily apparent from the publication that it is by the inventor. The publication is properly treated as prior art under AIA  35 U.S.C. 102(a)(1). See MPEP 2153.01(a).

Claim Refusal - 35 USC § 102(a)(1)
The claim is furthermore rejected under 35 § USC 102(a)(1) as anticipated by the video published on Youtube.com (https://www.youtube.com/watch?v=YLskCQS79P4) titled “Home Ultrasound - Intro” by “PulseNmore” on 08/10/2020 because the invention was patented or described in a printed publication in this or a foreign country, or in public use or on sale in this country prior to the effective filing date of the claimed design.

For anticipation to be found, the two designs must be substantially the same. Gorham Co. v. White, 81 U.S. 511, 528 (1871). The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009). 
“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, supra. 

“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway, supra (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).

    PNG
    media_image5.png
    839
    422
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    528
    456
    media_image6.png
    Greyscale

Under this standard, the appearance of the device published by “PulseNmore” on Youtube.com is substantially the same as that of the claimed design. That is, the appearance of the claimed ultrasonic imaging diagnostic device is deceptive to the extent that it would induce an ordinary observer to purchase it supposing it to be the device published by “PulseNmore” on Youtube.com.

Applicant should note the device published on Youtube.com names “PulseNmore” as the publisher and not one or more of the inventors as the publisher. Therefore, it would not be readily apparent from the publication that it is by the inventor. The publication is properly treated as prior art under AIA  35 U.S.C. 102(a)(1). See MPEP 2153.01(a).

Discussion of the Merits of the Case: 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.  Additional information regarding interviews is set forth below.
Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012

See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim is refused under 35 USC § 112(a) and (b) and 35 § USC 102(a)(1).

The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.

To inquire about this communication, applicants may contact Examiner Darcey Gottschalk by phone at (571)270-0225. The examiner can normally be reached Monday through Friday, 9 a.m. to 4 p.m. Eastern. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Eric Goodman, by phone at (571) 272-4734. The fax number for this group is (571) 273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b). 


/DARCEY E GOTTSCHALK/Primary Examiner, Art Unit 2919